Exhibit 10.7


CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of March 19, 2007,
by and between Target Logistic Services, Inc., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).


RECITALS


Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
CREDIT TERMS


SECTION 1.1. LINE OF CREDIT.


(a) Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
December 1, 2009, not to exceed at any time the aggregate principal amount of
Twenty Million Dollars ($20,000,000.00) (“Line of Credit”), the proceeds of
which shall be used to assist with working capital, capital expenditures
(subject to Section 5.2 below) and Permitted Acquisitions (as defined in and
subject to Section 5.4 below). Borrower’s obligation to repay advances under the
Line of Credit shall be evidenced by a promissory note dated as of March 19,
2007 (“Line of Credit Note”), all terms of which are incorporated herein by this
reference.


(b) Limitation on Borrowings. Notwithstanding anything herein to the contrary,
if the average daily amount outstanding under the Line of Credit (including
without limitation any undrawn amounts under any outstanding Letters of Credit
(defined below)) in any calendar month exceeds Five Million Dollars
($5,000,000.00) (“Designated Amount”), then outstanding borrowings under the
Line of Credit, to a maximum of the principal amount set forth in Section 1.1(a)
above, shall not at any time thereafter exceed a borrowing base (“Borrowing
Base”) which is the sum of eighty percent (80%) of Borrower’s eligible accounts
receivable.


All of the foregoing shall be determined by Bank upon receipt and review of all
collateral reports required hereunder and such other documents and collateral
information as Bank may from time to time require. Borrower acknowledges that
said borrowing base was established by Bank with the understanding that, among
other items, the aggregate of all returns, rebates, discounts, credits and
allowances for the immediately preceding three (3) months at all times shall be
less than five percent (5%) of Borrower’s gross sales for said period. If such
dilution of Borrower’s accounts for the immediately preceding three (3) months
at any time exceeds five percent (5%) of Borrower’s gross sales for said period,
or if there at any time exists any other matters, events, conditions or
contingencies which Bank reasonably believes may affect payment of any portion
of Borrower’s accounts, Bank, in its sole discretion, may reduce the foregoing
advance rate against eligible accounts receivable to a percentage appropriate to
reflect such additional dilution and/or establish additional reserves against
Borrower’s eligible accounts receivable.


As used herein, “eligible accounts receivable” shall consist solely of trade
accounts created in the ordinary course of Borrower’s business, upon which
Borrower’s right to receive payment is absolute and not contingent upon the
fulfillment of any condition whatsoever, and in which Bank has a perfected
security interest of first priority, and shall not include:


(i)  any account which is more than ninety (90) days past due;


(ii)  that portion of any account for which there exists any right of setoff,
defense or discount (except regular discounts allowed in the ordinary course of
business to promote prompt payment) or for which any defense or counterclaim has
been asserted;
 

--------------------------------------------------------------------------------




(iii)  any account which represents an obligation of any state or municipal
government or of the United States government or any political subdivision
thereof (except accounts which represent obligations of the United States
government and for which the assignment provisions of the Federal Assignment of
Claims Act, as amended or recodified from time to time, have been complied with
to Bank’s satisfaction);


(iv) any account which represents an obligation of an account debtor located in
a foreign country other than an account debtor located in a Canadian province or
territory, so long as, in Bank’s determination, such Canadian jurisdiction
recognizes Bank’s first priority security interest in and right to collect such
account as a consequence of any security agreements and UCC filings in favor of
Bank; provided, that outstanding borrowings against accounts from account
debtors located in a non-Canadian jurisdiction shall not exceed an aggregate of
Five Hundred Thousand Dollars ($500,000.00) at any time.


(v)  any account which arises from the sale or lease to or performance of
services for, or represents an obligation of, an employee, affiliate, partner,
member, parent or subsidiary of Borrower;


(vi)  that portion of any account, which represents interim or progress billings
or retention rights on the part of the account debtor;


(vii)  any account which represents an obligation of any account debtor when
thirty percent (30%) or more of Borrower’s accounts from such account debtor are
not eligible pursuant to (i) above;


(viii)  that portion of any account from an account debtor which represents the
amount by which Borrower’s total accounts from said account debtor exceeds
twenty-five percent (25%) of Borrower’s total accounts;


(ix)  any account deemed ineligible by Bank when Bank, in its reasonable
discretion, deems the creditworthiness or financial condition of the account
debtor, or the industry in which the account debtor is engaged, to be
unsatisfactory.


(c) Cancellation and Reinstatement of the Borrowing Base. If the Borrowing Base
has been established in accordance with Section 1.1(b) and thereafter the
average daily amount outstanding under the Line of Credit (including without
limitation any undrawn amounts under any outstanding Letters of Credit) does not
exceed the Designated Amount at a subsequent month-end, then the Borrowing Base
will be cancelled, subject to its reinstatement in accordance with Section
1.1(b) if thereafter the average daily amount outstanding under the Line of
Credit (including without limitation any undrawn amounts under any outstanding
Letters of Credit) for any month subsequently exceeds the Designated Amount.


(d) Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
to issue standby letters of credit and/or sight commercial letters of credit for
the account of Borrower to finance general corporate needs (each, a “Letter of
Credit” and collectively, “Letters of Credit”); provided however, that the
aggregate undrawn amount of all outstanding Letters of Credit shall not at any
time exceed Five Million Dollars ($5,000,000.00). The form and substance of each
Letter of Credit shall be subject to approval by Bank, in its sole discretion.
Each standby Letter of Credit shall be issued for a term not to exceed three
hundred sixty-five (365) days, as designated by Borrower; provided however, that
no standby Letter of Credit shall have an expiration date more than one hundred
eighty (180) days beyond the maturity date of the Line of Credit. Each sight
commercial Letter of Credit shall be issued for a term not to exceed one hundred
eighty (180) days, as designated by Borrower; provided however, that no sight
commercial Letter of Credit shall have an expiration date more than ninety (90)
days beyond the maturity date of the Line of Credit. The undrawn amount of all
Letters of Credit shall be reserved under the Line of Credit and shall not be
available for borrowings thereunder. Each Letter of Credit shall be subject to
the additional terms and conditions of the Letter of Credit agreements,
applications and any related documents required by Bank in connection with the
issuance thereof. Each drawing paid under a Letter of Credit shall be deemed an
advance under the Line of Credit and shall be repaid by Borrower in accordance
with the terms and conditions of this Agreement applicable to such advances;
provided however, that if advances under the Line of Credit are not available,
for any reason, at the time any drawing is paid, then Borrower shall immediately
pay to Bank the full amount drawn, together with interest thereon from the date
such drawing is paid to the date such amount is fully repaid by Borrower, at the
rate of interest applicable to advances under the Line of Credit. In such event
Borrower agrees that Bank, in its sole discretion, may debit any account
maintained by Borrower with Bank for the amount of any such drawing.
 
-2-

--------------------------------------------------------------------------------




(e) Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.


SECTION 1.2. INTEREST/FEES.


(a)  Interest. The outstanding principal balance of each credit subject hereto
shall bear interest at the rate of interest set forth in each promissory note or
other instrument or document executed in connection therewith.


(b) Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.


(c) Commitment Fee. Borrower shall pay to Bank a non-refundable commitment fee
for the Line of Credit equal to $10,000.00, which fee shall be due and payable
in full on the date Borrower executes this Agreement. Bank hereby acknowledges
that such commitment fee has been paid in full by Borrower.


(d) Sight commercial Letter of Credit Fees. Borrower shall pay to Bank fees upon
the issuance of each sight commercial Letter of Credit, upon the payment or
negotiation of each drawing under any sight commercial Letter of Credit and upon
the occurrence of any other activity with respect to any sight commercial Letter
of Credit (including without limitation, the transfer, amendment or cancellation
of any sight commercial Letter of Credit) determined in accordance with Bank’s
standard fees and charges then in effect for such activity.


(e) Standby Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the
issuance of each standby Letter of Credit equal to the Applicable Percent (as
defined below) per annum (computed on the basis of a 360-day year, actual days
elapsed) of the face amount thereof, and (ii) fees upon the payment or
negotiation of each drawing under any standby Letter of Credit and fees upon the
occurrence of any other activity with respect to any standby Letter of Credit
(including without limitation, the transfer, amendment or cancellation of any
standby Letter of Credit) determined in accordance with Bank’s standard fees and
charges then in effect for such activity. As used herein, “Applicable Percent”
shall mean, with respect to any standby Letter of Credit, the margin over LIBOR
in effect under the Line of Credit Note at the time the standby Letter of Credit
is issued (if any standby Letter of Credit is renewed, then a new issuance fee
shall be payable to Bank for the renewal term, and for the purpose of
calculating such fee, the Applicable Percent shall mean the margin over LIBOR in
effect at the time of such renewal).
 
SECTION 1.3. COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
interest and fees due under each credit subject hereto by charging Borrower’s
deposit account number 4802-636936 with Bank, or any other deposit account
maintained by Borrower with Bank, for the full amount thereof. Should there be
insufficient funds in any such deposit account to pay all such sums when due,
the full amount of such deficiency shall be immediately due and payable by
Borrower.


SECTION 1.4. COLLATERAL.


As security for all indebtedness and other obligations of Borrower to Bank
subject hereto, Borrower hereby grants to Bank security interests of first
priority in all Borrower’s accounts receivable and other rights to payment,
general intangibles and equipment.


All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds or mortgages, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank. Borrower shall pay to Bank immediately upon demand the
full amount of all charges, costs and expenses (to include fees paid to third
parties and all allocated costs of Bank personnel), expended or incurred by Bank
in connection with any of the foregoing security, including without limitation,
filing and recording fees and costs of appraisals, audits and title insurance.
 
-3-

--------------------------------------------------------------------------------




SECTION 1.5. GUARANTIES. The payment and performance of all indebtedness and
other obligations of Borrower to Bank shall be guaranteed by Target Logistics,
Inc. (“TLI”) in the principal amount of Twenty Million Dollars ($20,000,000.00),
as evidenced by and subject to the terms of a guaranty in form and substance
satisfactory to Bank.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.


SECTION 2.1. LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of Delaware, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.


SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the “Loan
Documents”) have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.


SECTION 2.3. NO VIOLATION. The execution, delivery and performance by Borrower
of each of the Loan Documents do not violate any provision of any law or
regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.


SECTION 2.4. LITIGATION. There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.


SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENT. The annual consolidated
financial statement of Borrower and TLI dated June 30, 2006, and all interim
financial statements delivered to Bank since said date, true copies of which
have been delivered by Borrower to Bank prior to the date hereof, (a) are
complete and correct and present fairly the financial condition of Borrower and
TLI, (b) disclose all liabilities of Borrower and TLI that are required to be
reflected or reserved against under generally accepted accounting principles,
whether liquidated or unliquidated, fixed or contingent, and (c) have been
prepared in accordance with generally accepted accounting principles
consistently applied. Since the dates of such financial statements there has
been no material adverse change in the financial condition of Borrower or TLI,
nor has Borrower or TLI mortgaged, pledged, granted a security interest in or
otherwise encumbered any of its assets or properties except in favor of Bank or
as otherwise permitted by Bank in writing.


SECTION 2.6. INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.


SECTION 2.7. NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower’s obligations
subject to this Agreement to any other obligation of Borrower.


SECTION 2.8. PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law, except where such non-compliance will not have a
material adverse affect on Borrower.
 
-4-

--------------------------------------------------------------------------------




SECTION 2.9. ERISA. Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended or recodified from time to time (“ERISA”); Borrower has not violated any
provision of any defined employee pension benefit plan (as defined in ERISA)
maintained or contributed to by Borrower (each, a “Plan”); no Reportable Event
as defined in ERISA has occurred and is continuing with respect to any Plan
initiated by Borrower; Borrower has met its minimum funding requirements under
ERISA with respect to each Plan; and each Plan will be able to fulfill its
benefit obligations as they come due in accordance with the Plan documents and
under generally accepted accounting principles.


SECTION 2.10. OTHER OBLIGATIONS. Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.


SECTION 2.11. ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank in
writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.


ARTICLE III
CONDITIONS


SECTION 3.1. CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of Bank
to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions:


(a) Approval of Bank Counsel. All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank’s counsel.


(b) Documentation. Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:



(i)
This Agreement and each promissory note or other instrument or document required
hereby.

 

(ii)
Certificate of Incumbency (2).

 

(iii)
Corporate Resolution: Continuing Guaranty.

 

(iv)
Corporate Resolution: Borrowing.

 

(v)
Disbursement Order.

 

(vi)
Continuing Guaranty.

 

(vii)
Continuing Security Agreement: Rights to Payment.

 

(viii)
Security Agreement: Equipment.

 

(ix)
Such other documents as Bank may require under any other Section of this
Agreement.



(c) Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower or any
guarantor hereunder, nor any material decline, as determined by Bank, in the
market value of any collateral required hereunder or a substantial or material
portion of the assets of Borrower or any such guarantor.


(d) Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower’s property, in form, substance, amounts, covering risks
and issued by companies satisfactory to Bank, and where required by Bank, with
loss payable endorsements in favor of Bank.
 
-5-

--------------------------------------------------------------------------------




SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank to
make each extension of credit requested by Borrower hereunder shall be subject
to the fulfillment to Bank’s satisfaction of each of the following conditions:


(a) Compliance. The representations and warranties contained herein and in each
of the other Loan Documents shall be true on and as of the date of the signing
of this Agreement and on the date of each extension of credit by Bank pursuant
hereto, with the same effect as though such representations and warranties had
been made on and as of each such date, and on each such date, no Event of
Default as defined herein, and no condition, event or act which with the giving
of notice or the passage of time or both would constitute such an Event of
Default, shall have occurred and be continuing or shall exist.


(b) Documentation. Bank shall have received all additional documents which may
be required in connection with such extension of credit.


ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:


SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein, and immediately upon demand by Bank, the amount
by which the outstanding principal balance of any credit subject hereto at any
time exceeds any limitation on borrowings applicable thereto.


SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower.


SECTION 4.3. FINANCIAL STATEMENTS. Provide to Bank all of the following, in form
and detail satisfactory to Bank:


(a) not later than 90 days after and as of the end of each fiscal year, a
consolidated audited financial statement of Borrower and TLI, prepared by a
certified public accountant acceptable to Bank, to include balance sheet, income
statement and statement of cash flow;


(b) not later than each August 31, an annual projection of Borrower’s and TLI’s
operations for the following fiscal year, prepared by Borrower and TLI, to
include balance sheet and income statement;


(c) not later than 30 days after and as of the end of each month during any
period of time when there is no Borrowing Base, an aged listing of accounts
receivable;


(d) not later than 20 days after and as of the end of each month during any
period of time when the Borrowing Base is established, a borrowing base
certificate and an aged listing of accounts receivable and accounts payable;


(e) not later than 45 days after and as of the end of each fiscal quarter, an
unaudited consolidated financial statement of Borrower and TLI, prepared by
Borrower and TLI, to include balance sheet, income statement, and statement of
cash flow; and


(f) from time to time such other information as Bank may reasonably request.


SECTION 4.4. COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower’s continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business, except
where such non-compliance will not have a material adverse affect on Borrower.
 
-6-

--------------------------------------------------------------------------------




SECTION 4.5. INSURANCE. Maintain and keep in force, for each business in which
Borrower is engaged, insurance of the types and in amounts customarily carried
in similar lines of business, including but not limited to fire, extended
coverage, public liability, property damage and workers’ compensation, with all
such insurance carried with companies and in amounts satisfactory to Bank, and
deliver to Bank from time to time at Bank’s request schedules setting forth all
insurance then in effect.


SECTION 4.6. FACILITIES. Keep all properties useful or necessary to Borrower’s
business in good repair and condition, and from time to time make necessary
repairs, renewals and replacements thereto so that such properties shall be
fully and efficiently preserved and maintained.


SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when due any and all
indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank’s satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.


SECTION 4.8. LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower in excess of $250,000.00.


SECTION 4.9. FINANCIAL CONDITION. Maintain Borrower’s financial condition on a
consolidated basis with TLI as follows using generally accepted accounting
principles consistently applied and used consistently with prior practices
(except to the extent modified by the definitions herein):


(a) Total Liabilities divided by Tangible Net Worth not greater than 4.0 to 1.0
at each fiscal quarter end, with “Total Liabilities” defined as the aggregate of
current liabilities and non-current liabilities less subordinated debt, and with
“Tangible Net Worth” defined as the aggregate of total stockholders’ equity plus
subordinated debt less any intangible assets (and any loans, advances and/or
investments by Borrower and/or TLI to any person or entity as permitted pursuant
to Section 5.5 below shall be included in the calculation of intangible assets
herein).


(b) Quick Ratio not less than 1.0 to 1.0 at each Applicable Fiscal Quarter End
(defined below), with “Quick Ratio” defined as the aggregate of unrestricted
cash, unrestricted marketable securities and receivables convertible into cash
divided by the sum of total current liabilities plus the aggregate amount of all
outstanding borrowings under the Line of Credit (including any undrawn amounts
under any outstanding Letters of Credit thereunder).
 
As used herein, “Applicable Fiscal Quarter End” means any fiscal quarter during
which time the average daily amount outstanding under the Line of Credit,
(including any undrawn amounts under any outstanding Letters of Credit) was
equal to or less than the Designated Amount for a minimum period of one (1)
month.


(c) Net profit after taxes (“NPAT”) not less than $1.00 on a year-to-date basis,
determined as of each December 31, and June 30.


SECTION 4.10. NOTICE TO BANK. Promptly (but in no event more than five (5) days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain and
is not promptly replaced with a substantially similar insurance policy, or any
uninsured or partially uninsured loss through liability or property damage, or
through fire, theft or any other cause affecting Borrower’s property.
 
-7-

--------------------------------------------------------------------------------




ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, without Bank’s prior written consent:


SECTION 5.1. USE OF FUNDS. Borrower will not use any of the proceeds of any
credit extended hereunder except for the purposes stated in Article I hereof.


SECTION 5.2. CAPITAL EXPENDITURES. Borrower will not, and will not permit TLI
to, make any additional investment in fixed assets in excess of $1,000,000.00 in
the aggregate in any fiscal year.


SECTION 5.3. OTHER INDEBTEDNESS. Borrower will not, and will not permit TLI to,
create, incur, assume or permit to exist any indebtedness or liabilities
resulting from borrowings, loans or advances, whether secured or unsecured,
matured or unmatured, liquidated or unliquidated, joint or several, except (a)
the liabilities of Borrower and TLI to Bank, (b) any other liabilities of
Borrower and TLI existing as of, and disclosed to Bank prior to, the date
hereof, and (c) purchase money loans, capital leases or any unsecured borrowings
by Borrower and/or TLI not to exceed One Million Dollars ($1,000,000.00) in the
aggregate at any time.


SECTION 5.4. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Borrower will not, and
will not permit TLI to, merge into or consolidate with any other entity; make
any substantial change in the nature of their businesses as conducted as of the
date hereof; sell, lease, transfer or otherwise dispose of all or a substantial
or material portion of their assets except in the ordinary course of its
business; nor acquire all or substantially all of the assets of another entity,
except “Permitted Acquisitions,” with “Permitted Acquisitions” defined as a
“non-hostile” acquisition by Borrower and/or TLI of all or a portion of (i) the
ownership interest(s), or (ii) the assets of another entity engaged in the
business of domestic and international freight forwarding, provided, however,
that (a) at the closing of, and as a result of such acquisition, no default in
the payment or performance of any obligation, nor any defined event of default,
shall exist under the terms of the Loan Documents including, without limitation,
any violation of the financial covenants set forth in Section 4.9 hereof; and
(b) the total consideration (including cash, notes and/or stock) paid by
Borrower and/or TLI for any such acquisitions in the aggregate does not exceed
Five Million Dollars ($5,000,000.00) in any fiscal year. In connection with
determining the total consideration of any such acquisition, amounts to be paid
by Borrower and/or TLI after the closing of any such acquisition that are
dependant on pre-determined profit and/or sales performance levels of the
acquired entity shall not be included as part of the total consideration for the
purpose hereof.


SECTION 5.5. LOANS, ADVANCES, INVESTMENTS. Borrower will not, and will not
permit TLI to, make any loans or advances to or investments in any person or
entity, except (a) any of the foregoing existing as of, and disclosed to Bank
prior to, the date hereof, (b) loans made hereafter by Borrower and/or TLI in
the ordinary course of their business, so long as any such outstanding loans do
not exceed One Million Dollars ($1,000,000.00) in the aggregate at any time, and
(c) any of the foregoing in connection with Permitted Acquisitions.


SECTION 5.6. DIVIDENDS, DISTRIBUTIONS. Borrower will not declare or pay any
dividend or distribution either in cash, stock or any other property on
Borrower’s stock now or hereafter outstanding, nor redeem, retire, repurchase or
otherwise acquire any shares of any class of Borrower’s stock now or hereafter
outstanding, except Permitted Distributions (defined below), provided that (a)
there exists no Event of Default, nor any condition, act or event which with the
giving of notice or the passage of time or both would constitute any such Event
of Default and no such Event of Default will result after giving effect to such
Permitted Distributions, and (b) the Permitted Distributions shall be limited as
set forth in the following table, and for the purposes of calculating the amount
of Permitted Distributions that may be permitted hereunder, Borrower must meet
the applicable NPAT threshold after taking into account the amount of the
proposed Permitted Distribution. Borrower shall provide to Bank, upon request,
any documentation required by Bank to substantiate the appropriateness of the
amounts paid or to be paid. As used herein, “Permitted Distributions” shall be
limited as follows:


NPAT Threshold
 
Permitted Distributions
-less than $167,000.00
 
-up to $125,000.00 in the aggregate in any fiscal year
-equal to or greater than $167,000.00
 
-the lesser of $1,000,000.00 or 75% of NPAT in the aggregate in any fiscal year

 
-8-

--------------------------------------------------------------------------------


 
SECTION 5.7. PLEDGE OF ASSETS. Borrower will not, and will not permit TLI to,
mortgage, pledge, grant or permit to exist a security interest in, or lien upon,
all or any portion of Borrower’s assets now owned or hereafter acquired, except
(a) any of the foregoing in favor of Bank or which is existing as of, and
disclosed to Bank in writing prior to, the date hereof, and (b) liens securing
purchase money loans or capital leases permitted under Section 5.3 above.


ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1. The occurrence of any of the following shall constitute an “Event
of Default” under this Agreement:


(a) Borrower shall fail to pay when due any principal, interest, fees or other
amounts payable under any of the Loan Documents.


(b) Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by Borrower or any other party under this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.


(c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of twenty (20) days from its occurrence.


(d) Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any contract or instrument (other than any
of the Loan Documents) pursuant to which Borrower, any guarantor hereunder or
any general partner or joint venturer in Borrower if a partnership or joint
venture (with each such guarantor, general partner and/or joint venturer
referred to herein as a “Third Party Obligor”) has incurred any debt or other
liability to any person or entity, including Bank.


(e) The filing of a notice of judgment lien against Borrower or any Third Party
Obligor; or the recording of any abstract of judgment against Borrower or any
Third Party Obligor in any county in which Borrower or such Third Party Obligor
has an interest in real property; or the service of a notice of levy and/or of a
writ of attachment or execution, or other like process, against the assets of
Borrower or any Third Party Obligor; or the entry of a judgment against Borrower
or any Third Party Obligor.


(f) Borrower or any Third Party Obligor shall become insolvent, or shall suffer
or consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower or any Third Party Obligor shall file a voluntary petition
in bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended or recodified from time to time
(“Bankruptcy Code”), or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Third Party Obligor, or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.


(g) There shall exist or occur any event or condition which Bank in good faith
believes impairs, or is substantially likely to impair, the prospect of payment
or performance by Borrower of its obligations under any of the Loan Documents.
 
-9-

--------------------------------------------------------------------------------




(h) The death or incapacity of Borrower or any Third Party Obligor if an
individual. The dissolution or liquidation of Borrower or any Third Party
Obligor if a corporation, partnership, joint venture or other type of entity; or
Borrower or any such Third Party Obligor, or any of its directors, stockholders
or members, shall take action seeking to effect the dissolution or liquidation
of Borrower or such Third Party Obligor.


(i) Any change in control in which one or more persons or entities (other than
Phil Dubato or Stuart Hettleman) acquires ownership, directly or indirectly, of
securities of Borrower representing 50% or more of the voting securities
entitled to vote in the election of the Board of Directors of Borrower and/or
TLI.


SECTION 6.2. REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank’s option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law. All rights, powers
and remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.  NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.


SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:



BORROWER:
Target Logistic Services, Inc.
1400 Glenn Curtiss Street
Carson, CA 90746
 
Target Logistics, Inc.
2160 Bill Murdock Road
Marietta, GA 30062
Attn: Phil Dubato, CFO 


Target Logistics, Inc.
500 Harborview Drive - 3rd Floor
Baltimore, MD 21230
Attn: Stuart Hettleman, CEO


Neuberger, Quinn, Gielen, Rubin & Gibber, P.A.
One South Street - 27th Floor
Baltimore, MD 21202-3282
Attn: Hillel Tendler

 
-10-

--------------------------------------------------------------------------------


 
BANK:
WELLS FARGO BANK, NATIONAL ASSOCIATION
South Bay RCBO
111 West Ocean Blvd., Suite #530
Long Beach, CA 90802

 
or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.


SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank’s continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto; provided, however, that the total amount of costs, expenses and
attorneys’ fees to be paid by Borrower in connection with the negotiation and
preparation of this Agreement and the other Loan Documents shall not exceed
$10,000.00, (b) the enforcement of Bank’s rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.


SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank’s rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire relating to any credit subject hereto, Borrower or its
business, any guarantor hereunder or the business of such guarantor, or any
collateral required hereunder.


SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.


SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action-
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.


SECTION 7.7. TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.


SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


SECTION 7.9. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.
 
-11-

--------------------------------------------------------------------------------




SECTION 7.11. ARBITRATION.


(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.


(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in California selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.


(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.
 
-12-

--------------------------------------------------------------------------------




(f) Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.


(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.


(h) Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.


(i) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


(j) Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 

Target Logistic Services, Inc.    
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
By: /s/ Philip J. Dubato     By: /s/

--------------------------------------------------------------------------------

Title: Vice President 
   

--------------------------------------------------------------------------------

Martin Roblee
Vice President

 
-13-

--------------------------------------------------------------------------------

